IN THE SUPREME COURT OF PENNSYLVANIA




 IN RE: REESTABLISHMENT OF THE                 :   NO. 490
 MAGISTERIAL DISTRICTS WITHIN THE              :
 24th JUDICIAL DISTRICT OF THE                 :   MAGISTERIAL RULES DOCKET
 COMMONWEALTH OF PENNSYLVANIA                  :



                                             ORDER

PER CURIAM

       AND NOW, this 14th day of June 2022, upon consideration of the Petition to

Reestablish the Magisterial Districts of the 24th Judicial District (Blair County) of the

Commonwealth of Pennsylvania, it is hereby ORDERED AND DECREED that the

Petition, which provides for the reestablishment of the Magisterial Districts within Blair

County as they currently exist, to be effective immediately, is granted.


Said Magisterial Districts will be reestablished as follows:



 Magisterial District 24-1-02                           City of Altoona (Wards 3, 4, 5, 6,
 Magisterial District Judge Benjamin F. Jones           9, 12, and 14)


 Magisterial District 24-1-03                           City of Altoona (Wards 1, 2, 7, 8,
 Magisterial District Judge Daniel C. DeAntonio         10, 11, 13)


 Magisterial District 24-3-01                           Antis Township
 Magisterial District Judge Fred B. Miller              Bellwood Borough
                                                        Tyrone Township
                                                        Snyder Township
                                                        Tyrone Borough

 Magisterial District 24-3-02                           Allegheny Township
 Magisterial District Judge Matthew S. Dunio            Logan Township
                                                        Tunnelhill Borough
Magisterial District 24-3-03                         Blair Township
Magisterial District Judge Paula M. Aigner           Catharine Township
                                                     Duncansville Borough
                                                     Frankstown Township
                                                     Hollidaysburg Borough
                                                     Newry Borough
                                                     Williamsburg Borough
                                                     Woodbury Township

Magisterial District 24-3-04                         Freedom Township
Magisterial District Judge Andrew L. Blattenberger   Greenfield Township
                                                     Huston Township
                                                     Juniata Township
                                                     Martinsburg Borough
                                                     North Woodbury Township
                                                     Roaring Spring Borough
                                                     Taylor Township